Citation Nr: 1126494	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2004, for the award of service connection for hypertension.

2.  Entitlement to a higher initial rating for hypertension, currently rated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981; and from February 1982 to March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision (that was not sent to the Veteran until February 2008) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.   


FINDINGS OF FACT

1.  In May 1995, the RO denied the Veteran's claim for service connection for hypertension on the basis that the disability pre-existed service and was not aggravated by service.  The decision was not appealed; and it became final.  

2.  Communications received from the Veteran on June 27, 2005, did not identify any claim of service connection for hypertension.

3.  On December 16, 2005, VA received a communication which indicated a desire to advance a claim of service connection for hypertension claim. 

4.  In a January 2008 rating decision the RO granted service connection for hypertension based on revised regulations which provide a more liberal interpretation of the guidelines for service connection; an effective date of December 16, 2004, was assigned.  

5.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 16, 2004, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.114(a)(3) (2010).  

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issues in this case (entitlement to assignment of a higher initial rating and assignment of an earlier effective date) are downstream issues from that of service connection (for which VCAA letters were duly sent in March 2006 and November 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

An effective date that is prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  More specifically, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. 
§ 3.114(a)(1).  Alternatively, if a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

In May 1995, the RO denied the Veteran's claim for service connection for hypertension on the basis that the disability pre-existed service and was not aggravated by service.  The decision was not appealed; and it became final.  38 U.S.C.A § 7105.  The Veteran filed an application to reopen the claim, and the RO granted service connection for hypertension based on revised guidelines for service connection of chronic disabilities on a basis of aggravation.  The revisions provided a more liberal interpretation of the guidelines.  Pursuant to 38 C.F.R. § 3.114(a)(3), the RO granted service connection effective December 16, 2004 (one year prior to December 16, 2005, application to reopen his claim for service connection).  The Veteran contends that the effective date should be June 27, 2004 (one year prior to a June 27, 2005, statement in support of the claim).   

The Board notes that the Veteran submitted two statements in support of the claim (VA Form 21-4138) that are both dated June 27, 2005.  One of the statements specifically signals an intent to reopen claims for service connection for posttraumatic stress disorder (PTSD) and depression.  The other statement in support of the claim indicates generally that he wishes to reopen claims for service connection disability benefits.  In neither statement does the Veteran actually mention hypertension.  As noted above, a claim must identify the benefit sought. 

In an April 2011 letter from the Veteran's representative, she points out that in a July 2007 rating decision, the RO referred to June 27, 2005, as the date upon which the Veteran filed a new claim for benefits.  The Board notes that an earlier rating decision in March 2006 which deferred the hypertension issue also referenced a new claim for benefits received on June 27, 2005.  

However, the Board declines to find that the RO reference to June 27, 2005, as the date of receipt of the claim is binding on the Board.  The Board's de novo review of the evidence in this case compels the finding that a request to reopen the hypertension claim was not received prior to December 16, 2005.  Neither June 27, 2005, communication from the Veteran identified hypertension, and it is clear from a review of the record that at no time prior to December 16, 2005, did the RO recognize or take any action with respect to a request to reopen the hypertension claim.  In fact, the March 2006 rating decision deferred consideration of the issue for VCAA notice action.  In the Board's view it is clear that the RO only initiated action on the hypertension issue after it received the December 16, 2005, communication.  The reference to June 27, 2005, in the March 2006 and July 2007 rating decisions was in error to the extent it may have referred to the hypertension issue.  That the RO incorrectly referred to June 27, 2005, in those rating decisions does not entitle the Veteran to that effective date.  There is nothing in the record to suggest that there was any detrimental reliance by the Veteran on the errors.  Instead, the Veteran is merely attempting to gain additional monetary benefits as a result of the RO error.  The Board finds that an effective date prior to December 16, 2004, is not warranted. 

Increased Ratings

The present appeal also involves the Veteran's claim that the severity of his service-connected hypertension warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected hypertension has been rated by the RO under the provisions of Diagnostic Code 7101.  Under this regulatory provision, a rating of 
10 percent is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.

Review of the record shows numerous blood pressure readings documented in the medical records since 2004.  None of the records show systolic pressure of 200 or greater.  It appears that only 4 diastolic pressure readings of 110 or greater were recorded, all over a four day period in mid-November 2005.  Numerous other readings show diastolic pressure readings less than 110.  Consequently, the Board finds that the evidence clearly does not reflect diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  As such, the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent at any time during the period contemplated by this appeal.  Taking notice of the fact that blood pressure readings may be elevated due to acute illnesses other that hypertension itself, the Board declines to view the four day period of elevated diastolic readings in November 2005 as a basis for a staged rating for that short period, especially in light of the language of the regulation which expressly refers to diastolic readings predominantly 110 or more. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's blood pressure readings squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to an prior to December 16, 2004, for service connection for hypertension is not warranted.  Entitlement to a rating in excess of 10 percent for hypertension is not warranted.  The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


